               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION              ni   ;•)   P;i l2: IC
 BRIAN PAUL,

       Plaintiff,

 V.                                          CASE NO. CV419-212

 CITY OF BLOOMINGDALE, CITY OF
 BLOOMINGDALE POLICE DEPARTMENT,
 DETECTIVE BRIAN D. JACKSON,
 OFFICER DELVIN CROSBY, OFFICER
 MATTHEW R. DAVIS, OFFICER
 MICHAEL AMOS, and JOHN DOES 1-
 10


       Defendants.




                               ORDER


      Before the Court is the parties' Joint Stipulation of Dismissal

without Prejudice. (Doc. 19.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action by
filing "a stipulation of dismissal signed by all parties who have
appeared." As requested by the parties, this action is DISMISSED

WITHOUT PREJUDICE. Each party shall bear its own costs and attorneys'
fees. The Clerk of Court is DIRECTED to close this case.
                           yo
      so ORDERED this rJ    day of October 2019.




                                WILLIAM T. MOORE,•'JR.
                                               \ V Srif)
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
